DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 5, 14, 20, 27 and 29 are currently under examination. Claims 2, 4, 7, 9, 16, 30-31, 33, 35-39 and 41 are withdrawn from consideration. Claims 3, 6, 8, 10-13, 15, 21-26, 28, 32, 34 and 40 have been cancelled. 
No claims have been currently amended, newly added, or newly cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 5, 14, 20, 27 and 29 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koshino et al. (WO 2012/169548 A1, Machine-generated English translation is attached cited to for page and paragraph).


    PNG
    media_image1.png
    157
    162
    media_image1.png
    Greyscale

For example, a cobalt complex

    PNG
    media_image2.png
    308
    792
    media_image2.png
    Greyscale

As we see above, the MC5 taught by Koshino et al. corresponds to the instant claimed compound of Formula (I) wherein R3-14=H, X1=X2=N, except metal is cobalt, nor iron.
Alternative, the cobalt metal in the formula MC5 can be replaced with Fe to 
obtain the invention as specified in the claim 1 (claim 9), and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Response to Arguments
With regards to the previous Grounds of Rejection

Applicants argue Koshino does not teach a metal complex corresponding to Formula I, as recited in claim 1. In view of the foregoing, Koshino fails to meet finding 1) because it does not contain a single embodiment or claim that recites an iron complex corresponding to Formula I. 
Upon reading Koshino, one of ordinary skill in the art would not have been able to "at once envisage" the claimed arrangement or combination of features in claim 1, because Koshino fails to sufficiently limit or well delineate the features of claim 1. When a claim is not specifically disclosed in a reference, but instead it is necessary to select portions of teachings within the reference and combine them to arrive at the claim, anticipation can only be found if the portions of teachings are sufficiently limited or well delineated.
One of ordinary skill in the art would have had to first select those ligands from 57 structures offered by Koshino, and then select Fe out of 28 metals provided by Koshino in order to arrive at a complex encompassed by Formula I.
One of ordinary skill in the art would not have had a reasonable expectation of success in arriving at the subject matter of claim 1 in light of Koshino. Specifically, one of ordinary skill in the art would not have been motivated to select Fe as the transition metal in the complexes of Koshino, and would not have had a reasonable expectation of success using Fe complexes based on the data provided by Koshino.

Accordingly, one of ordinary skill in the art would not have had a reasonable expectation of success in arriving at the subject matter of claim 1 in light of Koshino (Remarks, pages 7-10).
The Office respectfully disagrees. As set forth in the previous office action dated on 12/08/2021, Koshino et al. teach mononuclear metal complex comprising a ligand (B-I-53)([0176]-[0192] and [0420) having the structure as shown below and a metal selected from Co and Fe ([0042], claim 9):

    PNG
    media_image1.png
    157
    162
    media_image1.png
    Greyscale

For example, a cobalt complex

    PNG
    media_image2.png
    308
    792
    media_image2.png
    Greyscale

As we see above, the MC5 taught by Koshino et al. corresponds to the instant claimed compound of Formula (I) wherein R3-14=H, X1=X2=N, except metal is cobalt, nor iron.
Alternative, the cobalt metal in the formula MC5 can be replaced with Fe to 
obtain the invention as specified in the claim 1 (claim 9), and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II.
As we see above, Koshino et al. indeed teach the instant claimed compound of Formula I. 
As such, the rejection of claim 1 as set forth in the office action mailed on 12/8/2021 is proper and stands.
The rejection for the remaining claims were either directly or indirectly dependent thereon stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738